Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-20—directed to the process of using an allowable product that was previously withdrawn from consideration as a result of a restriction requirement—are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Likewise, claim 12, directed to non-elected Species B, is rejoined and fully examined for patentability.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/12/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory In re Ziegler, 443 F.2d 1211, 1215 (CCPA 1971). See also MPEP § 804.01.

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with CHARLES STEIN on 2/9/2022.
The application has been amended as follows: 

Amend claim 1 line 5-6 as follows:
 . . . to form a suction area [[being]] configured to come into contact with the cleaning roll, wherein the cleaning roll is configured to scrub-clean a substrate; and

Amend claim 1 line 8-11 as follows:
wherein the cleaning plate and the fixing plate form a chamber therebetween, each of the plurality of suction holes [[penetrate]] penetrates the cleaning plate from the bottom surface of the groove to the non-facing surface of the cleaning plate, wherein the non-facing surface faces [[facing]] the chamber, and the suction pipe is connected to the chamber via a communication hole positioned in the fixing plate,

Amend claim 5 line 2-3 as follows:
 . . . [[that]] wherein the length is shorter than a length of the cleaning roll . . . 

Amend claim 6 line 2-3 as follows:
 . . . [[that]] wherein the length is longer than a length of the substrate.

Amend claim 12 as follows:
The cleaning apparatus according to [[claim 10]] claim 1, further comprising: 
an actuator configured to relatively move the cleaning roll and the cleaning body between a contact position where the cleaning roll and the cleaning body are in contact with each other and a separation position where the cleaning roll and the cleaning body are separated from each other; and 
a controller configured to control the actuator,
wherein the controller controls the actuator such that the cleaning roll and the cleaning body come into contact with each other at least while the cleaning roll is located at a standby position where the cleaning roll does not scrub-clean the substrate.

Amend claim 15 as follows:
A method of cleaning comprising: 

providing the cleaning apparatus of claim 1;

performing suction through the suction area  thereby removing foreign matter from the cleaning roll.[[,]]




Amend claim 16 as follows:
wherein the cleaning roll is brought into contact with the flat contact surface  at least while the cleaning roll scrub-cleans the substrate.

Amend claim 17 as follows:
wherein the cleaning roll is brought into contact with the flat contact surface  at least while the cleaning roll is located at a standby position where the cleaning roll does not scrub-clean the substrate.

Amend claim 18 as follows:
wherein, when a negative pressure in the suction area  is not a normal value, a positive pressure is generated in the suction area.


Amend claim 20 line 3 as follows:
 . . . a first pressing amount of the cleaning roll against the flat contact surface . . . 


Allowable Claims
Claims 1 and 3-20 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not anticipate or suggest the subject matter of claim 1, an independent claim. 
The most relevant prior art references are YUASA, WEI, and TANAKA-075. YUASA teaches a cleaning apparatus for cleaning a cleaning roll, the cleaning apparatus comprising a cleaning body with a contact surface and a plurality of suction holes. WEI teaches a cleaning apparatus comprising a cleaning body with a flat contact surface and a groove formed therein; a plurality of suction holes arranged in a bottom surface of the groove; an opening edge between the groove and the flat contact surface. TANAKA-075 teaches that an opening edge between a groove and a flat surface is rounded.
But the prior art does not teach or suggest the specific combination of structures recited in claim 1, such as: a cleaning plate and a fixing plate attached together to form a chamber therebetween; the cleaning plate has a flat contact surface and a non-facing surface, the two surfaces are opposite of each other, and the non-facing surface faces the chamber;
each of the plurality of suction holes penetrates the cleaning plate from the bottom surface of the groove to the non-facing surface; a suction pipe is connected to the fixing plate and the chamber; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714